DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 - 9, and 11 - 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “determining approximate blood oxygenation at a central vena cava based on the quantitatively determined blood oxygenation in the venous blood carried by the left innominate vein ….” Claim 11 recites a processor configured to make such a determination. 
Applicant’s specification discloses that oxygen saturation in the innominate vein closely approximates superior vena cava hemoglobin saturation (“SO.sub.2 in the innominate vein, which closely approximates S.sub.svcO.sub.2.,” [0068]; “LIV approximates central venous oxygenation,” [0081], as published). In other words, the specification describes the oxygen saturation in the innominate vein as naturally approximating superior vena cava hemoglobin saturation, as a function of human physiology. 
	However, although the specification describes the relationship between oxygen saturation in the innominate vein and superior vena cava hemoglobin, the specification does not suggest that applicant’s invention includes a specific step of ‘determining approximate blood oxygenation at a central vena cava based on the oxygen saturation in the innominate vein.’ Similarly, the specification does not disclose a processor configured to make such a determination.  
Further, applicant has not disclosed any algorithm for “determining approximate blood oxygenation at a central vena cava based on the quantitatively determined blood oxygenation in the venous blood carried by the left innominate vein.” In particular, no equations, flowcharts, or phraseology is present in the disclosure that describes the algorithm necessary for a processor to be configured to perform the claimed determination. 
As explained in MPEP 2161.01(I), simply specifying a desired outcome without sufficiently describing how the functions necessary to achieve the outcome are performed or how the result is achieved, is insufficient to fulfill the written description requirement; the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.01(I) further states that:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).
Applicant’s specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program a computer to perform the claimed ‘determining’ step.
There is thus insufficient written description of the invention of claims 1 and 11. 
Claims 3 - 9 and 12 - 17 are rejected by virtue of dependency upon rejected independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 - 9, and 11 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are indefinite because it is unclear how to determine “approximate blood oxygenation at a central vena cava based on the quantitatively determined blood oxygenation in the venous blood carried by the left innominate vein.” As discussed in the written description rejections above, applicant’s specification does not disclose the claimed ‘determination of approximate blood oxygenation at a central vena cava,’ nor does it disclose the algorithm necessary to perform the claimed determination. Those of ordinary skill in the art would not understand the processing steps necessary to perform the claimed step of determining approximate blood oxygenation at a central vena cava, and would therefore not understand the metes and bounds of the claimed invention. 
Claims 3 - 9 and 12 - 17 are rejected by virtue of dependency upon rejected independent claims.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but, to the extent that they are germane to the current rejections, they are not persuasive. 

Rejection Under 35 U.S.C. §112(a)
Applicant argues on page 6 that “the language of claim 2 has been amended to
refer to determining blood oxygenation at the left innominate vein” and that the “subject matter of claim 2 has been incorporated into independent claim 1.”
In response, examiner notes that the written description rejections have been updated to reflect the amendments to the claims. The amendments are insufficient overcome the updated written description rejections. Examiner acknowledges that [0068] discloses that oxygen saturation in the innominate vein closely approximates superior vena cava hemoglobin saturation. Examiner also acknowledges that [0081] discusses that “LIV approximates central venous oxygenation.” However, the mere description of the relationship between oxygen saturation in the innominate vein and superior vena cava hemoglobin is insufficient to establish that at the time the invention was filed, the inventors had possession of a method and apparatus as claimed. As explained in the written description rejections above, although the specification describes the relationship between oxygen saturation in the innominate vein and superior vena cava hemoglobin, the specification does not suggest that applicant’s invention includes a specific step of ‘determining approximate blood oxygenation at a central vena cava based on the oxygen saturation in the innominate vein.’ Similarly, the specification does not disclose a processor configured to make such a determination. 

Rejection Under 35 U.S.C. §112(b)
Applicant argues on page 7 that “the language of claim 2 has been amended to
refer to determining blood oxygenation at the left innominate vein” and that the “subject matter of claim 2 has been incorporated into independent claim 1.”
In response, examiner notes that the indefiniteness rejections have been updated to reflect the amendments to the claims. The amendments are insufficient overcome the updated indefiniteness rejections. As discussed in the indefiniteness rejections above, applicant’s specification does not disclose the claimed ‘determination of approximate blood oxygenation at a central vena cava,’ nor does it disclose the algorithm necessary to perform the claimed determination. Those of ordinary skill in the art would not understand the processing steps necessary to perform the claimed step of determining approximate blood oxygenation at a central vena cava, and would therefore not understand the metes and bounds of the claimed invention.

Art Rejections
Applicant argues on page 7 that the subject matter of claim 2 has been incorporated into independent claims 1 and 11, and that “claim 2 is not subject to a prior
art rejection.”
	In response, examiner notes that while no art rejections have been provided, examiner is unable to indicate allowability of the claims due to the outstanding rejections under 112(a) and 112(b). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793